DETAILED ACTION

Remarks
This Office Action is in response to the application 17/372381 filed on 9 July 2021.
Claims 23-42 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,120,061 B2.
Claim 37 of the examined application (Application No. 17/372381) is mapped to claim 1 of U.S. Patent No. 11,120,061 B2 in the following table:
Application No. 17/372381
U.S. Patent No. 11,120,061 B2
37. A method for determining an order in which to present items in a document for review in a computer user interface, comprising:
1. A method for gathering information on interaction with a document to send to a server, comprising:
detecting users interactions with items included in reviewed documents, wherein the users operate Input/Output (I/O) devices to interact with the items in the reviewed documents presented in computer user interfaces;
detecting user interactions to review and correct natural language processing (NLP) items included in reviewed documents;

for each user interaction with an NLP item of the NLP items in the reviewed documents, performing:
determining context attribute values for context attributes related to the users interactions with the items;
determining a context attribute value for a context attribute related to the interaction with the NLP item;
generating interaction information for the items with which the users interacted, wherein an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item;
generating interaction information indicating the NLP item and the determined context attribute value; and

sending the interaction information to the server to include in user interaction information in a database;
determining a context attribute value for a context attribute for a selected document having items;
receiving a requested document including NLP items to correct included in the reviewed documents;
determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document;
determining interaction information for NLP items in the reviewed documents that are included in the requested document having context attribute values relevant to a context attribute value in which the requested document is being presented, wherein the determined interaction information is from a plurality of users; and
	using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document; and
	presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider.
	presenting the NLP items in the requested document in an order based on the determined interaction information in the database for the NLP items presented in the reviewed documents, wherein the NLP items presented in the order comprise less than all the NLP items in the requested document, and wherein the NLP items presented in the order have a greater frequency of access by the plurality of users than the NLP items in the requested document that are not presented in the order.

	
Although the claims are not identical, claim 37 of the examined application recites features that are analogous to those recited in claim 1 of U.S. Patent No. 11,120,061 B2, except for the following: a) users operate Input/Output (I/O) devices to interact with the items in the reviewed documents presented in computer user interfaces  b) an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item; and c) determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document. Feature (a) is taught by U.S. Patent Application Publication No. 20130268260 A1, hereinafter referred to as Lundberg, (see para. 0114: interactions are captured between users and natural language interaction applications, and para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents, and para. 0092 and Fig. 2: input devices 270 and output devices 260). Feature (b) is also taught by Lundberg (see para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications; and see para. 0100: interaction engine 420 determines contextual factors related to user interaction). Feature (c) is taught by Stankiewicz et al. (U.S. Patent Application Publication No. 20170039326 A1, hereinafter referred to as Stankiewicz) (Note: The claimed “context attribute value” is interpreted in light of the instant specification, which describes “context attribute values” as including user attributes such as “cohort values of groups of users in which the user is included, such as an experience level, specific job title, etc.” See para. 0040 and 0047 of the published specification. See Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians, based on previous feedback from physicians. Note: The user who changed a document being a physician, as taught by Stankiewicz, corresponds to the claimed context attribute value, and Stankiewicz’s “previous feedback from physicians” corresponds to the claimed “interaction information.”).  Therefore, claim 1 of the examined application would have been obvious over the reference claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 23, 30, and 37, the following is recited (emphasis added): “generating interaction information for the items with which the users interacted, wherein an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item.” Prior to this, a plurality of items are recited. It is not clear which particular item is referred to by the later recitation of “the item,” rendering these claims vague and ambiguous.

As to claims 24-29, 31-36, and 38-42, they depend from claims 23, 30, and 37, respectively, and these dependent claims inherit the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, 30, 33, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg et al. (U.S. Patent Application Publication No. 20130268260 A1, hereinafter referred to as Lundberg) in view of Stankiewicz et al. (U.S. Patent Application Publication No. 20170039326 A1, hereinafter referred to as Stankiewicz).
As to claim 23, Lundberg teaches a computer program product for determining an order in which to present items in a document for review in a computer user interface, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (see Lundberg para. 0091-0092 and Fig. 2: the invention is embodied as a machine-readable storage medium storing program instructions for execution by a processor) to communicate with a server (see Lundberg para. 0093: client-server communication) and cause operations, the operations comprising:
detecting users interactions (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications) with items included in reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents), wherein the users operate Input/Output (I/O) devices (see Lundberg para. 0092 and Fig. 2: input devices 270 and output devices 260) to interact with the items in the reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents) presented in computer user interfaces (see Lundberg para. 0098 and Fig. 4: user interface);
determining context attribute values for context attributes related to the users interactions with the items (see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction);
generating interaction information for the items with which the users interacted, wherein an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item (see Lundberg para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications; and see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction);
Lundberg does not appear to explicitly disclose determining a context attribute value for a context attribute for a selected document having items; determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document; using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document; and presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider.
However, Stankiewicz teaches:
determining a context attribute value for a context attribute (Note: The claimed “context attribute value” is interpreted in light of the instant specification, which describes “context attribute values” as including user attributes such as “cohort values of groups of users in which the user is included, such as an experience level, specific job title, etc.” See para. 0040 and 0047 of the published specification. See Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians. Note: The user who changed a document being a physician, as taught by Stankiewicz, corresponds to the claimed context attribute value.) for a selected document having items (See Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages. Note: Passages of the medical document, as taught by Stankiewicz, correspond to the claimed “items.”);
determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document (see Stankiewicz para. 0104: the systems assigned risk level for each passage is based on previous feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; Note: Stankiewicz’s “previous feedback from physicians” corresponds to the claimed “interaction information”);
using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage); and
presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg to include the teachings of Stankiewicz because it facilitates the correction of inaccurate documents and enable more efficient document generation while limiting the risk of populating inaccurate information (see Stankiewicz para. 0032).

As to claim 26, Lundberg to include the teachings of Stankiewicz teaches wherein the context attribute values comprise one of a plurality of context attribute values that are members of a set of context attribute values comprising: a user attribute value for an attribute of a user when interacting with an item; a question subject attribute value indicating a subject of an interrogative sentence including an item interacted with by a user; an item specific attribute value specific to a context of the item; a location attribute value of where the user was located when interacting with the item; a time attribute value comprising a time period when the user was interacting with the item; and a user cohort value comprising one of a plurality of user cohort values of groups of users (Note: The claimed “context attribute value” is interpreted in light of the instant specification, which describes “context attribute values” as including user attributes such as “cohort values of groups of users in which the user is included, such as an experience level, specific job title, etc.” See para. 0040 and 0047 of the published specification. See Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians. Note: The user who changed a document being a physician, as taught by Stankiewicz, corresponds to the claimed context attribute value.).

As to claim 30, Lundberg teaches a system for determining an order in which to present items in a document for review in communication with a server, comprising:
a processor (see Lundberg para. 0084-0085 and Fig. 1: central processing unit (CPU) 102); and
a computer readable storage medium having program instructions that when executed by the processor to cause operations (see Lundberg para. 0091 and Fig. 1: machine-readable storage medium storing program instructions for execution by a computer), the operations comprising:
detecting users interactions of users (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications) with items included in reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents), wherein the users operate Input/Output (I/O) devices (see Lundberg para. 0092 and Fig. 2: input devices 270 and output devices 260) to interact with the items in the reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents) presented in computer user interfaces (see Lundberg para. 0098 and Fig. 4: user interface);
determining context attribute values for context attributes related to the users interactions with the items (see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction);
generating interaction information for the items with which the users interacted, wherein an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item (see Lundberg para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications; and see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction).
Lundberg does not appear to explicitly disclose determining a context attribute value for a context attribute for a selected document having items; determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document; using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document; and presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider.
However, Stankiewicz teaches:
determining a context attribute value for a context attribute (Note: The claimed “context attribute value” is interpreted in light of the instant specification, which describes “context attribute values” as including user attributes such as “cohort values of groups of users in which the user is included, such as an experience level, specific job title, etc.” See para. 0040 and 0047 of the published specification. See Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians. Note: The user who changed a document being a physician, as taught by Stankiewicz, corresponds to the claimed context attribute value.) for a selected document having items (See Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages. Note: Passages of the medical document, as taught by Stankiewicz, correspond to the claimed “items.”);
determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document (see Stankiewicz para. 0104: the systems assigned risk level for each passage is based on previous feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; Note: Stankiewicz’s “previous feedback from physicians” corresponds to the claimed “interaction information”);
using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage); and
presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg to include the teachings of Stankiewicz because it facilitates the correction of inaccurate documents and enable more efficient document generation while limiting the risk of populating inaccurate information (see Stankiewicz para. 0032).

As to claim 33, see the rejection of claim 26 above.

As to claim 37, Lundberg teaches a method for determining an order in which to present items in a document for review in a computer user interface, comprising:
detecting users interactions (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications) with items included in reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents), wherein the users operate Input/Output (I/O) devices (see Lundberg para. 0092 and Fig. 2: input devices 270 and output devices 260) to interact with the items in the reviewed documents (see Lundberg para. 0112 and Fig. 7: interaction environment 701 comprises interaction with documents) presented in computer user interfaces (see Lundberg para. 0098 and Fig. 4: user interface);
determining context attribute values for context attributes related to the users interactions with the items (see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction);
generating interaction information for the items with which the users interacted, wherein an instance of interaction information indicates the item and a determined context attribute value related to a user interaction with the item  (see Lundberg para. 0114: log file generation module 709 generates log files 721 that capture interactions between users and natural language interaction applications; and see Lundberg para. 0100: interaction engine 420 determines contextual factors related to user interaction).
Lundberg does not appear to explicitly disclose determining a context attribute value for a context attribute for a selected document having items; determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document; using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document; and presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider.
However, Stankiewicz teaches:
determining a context attribute value for a context attribute (Note: The claimed “context attribute value” is interpreted in light of the instant specification, which describes “context attribute values” as including user attributes such as “cohort values of groups of users in which the user is included, such as an experience level, specific job title, etc.” See para. 0040 and 0047 of the published specification. See Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians. Note: The user who changed a document being a physician, as taught by Stankiewicz, corresponds to the claimed context attribute value.) for a selected document having items (See Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages. Note: Passages of the medical document, as taught by Stankiewicz, correspond to the claimed “items.”);
determining interaction information for items in the selected document having a context attribute value matching the determined context attribute value of the selected document (see Stankiewicz para. 0104: the systems assigned risk level for each passage is based on previous feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; Note: Stankiewicz’s “previous feedback from physicians” corresponds to the claimed “interaction information”);
using the determined interaction information for the items in the selected document to determine an order in which to present the items in the selected document (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage); and
presenting in a computer user interface the items in the selected document in the order for a reviewing user to consider (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg to include the teachings of Stankiewicz because it facilitates the correction of inaccurate documents and enable more efficient document generation while limiting the risk of populating inaccurate information (see Stankiewicz para. 0032).

As to claim 40, see the rejection of claim 26 above.

Claims 27, 34, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg and Stankiewicz as applied to claims 23, 30, and 37 above, and further in view of Carrier et al. (U.S. Patent Application Publication No. 20160154892 A1, hereinafter referred to as Carrier).
As to claim 27, this claim merely describes a field of use, without any recitations that would limit the claimed operations. Hence, this claim merely reflects an intended use which has no patentable weight. However, assuming arguendo that this claim is to be given patentable weight, prior art is cited to teach each limitation, as set forth below.
Lundberg to include the teachings of Stankiewicz teaches wherein users comprise medical professionals (see Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians.), a subject including the items comprises a patient (see Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages about a particular patient), the items are related to medical treatment of patients, documents comprise patient medical records (see Stankiewicz para. 0104: The system determines portions of documents that have been commonly-changed by physicians. And see Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages. Note: Passages/portions of the medical document, as taught by Stankiewicz, correspond to the claimed “items.”), wherein the location attribute value includes a type of medical facility where the user is located (see Stankiewicz para. 0030: hospital/clinic), at least one medical condition of the subject, and gathering medical information related to the patients (see Stankiewicz para. 0115 and Fig. 12: a selected medical document comprising passages about a particular patient, including the “chief complaint” and past medical history).
Lundberg to include the teachings of Stankiewicz does not appear to explicitly disclose the subject of the interrogative sentence including the items comprises a patient; wherein the question subject attribute value comprises at least one medical condition of the subject, and wherein the interrogative sentence including the items concerns gathering medical information related to the patients that are subjects of the interrogative sentence.
However, Carrier teaches the subject of the interrogative sentence including the items comprises a patient (see Carrier para. 0051: the system detects that the subject of a question is a patient);
wherein the question subject attribute value comprises at least one medical condition of the subject (see Carrier para. 0049 and Fig. 4: medical condition of a patient; and see Carrier para. 0058 and Fig. 4: patients’ medical histories), and wherein the interrogative sentence including the items concerns gathering medical information related to the patients that are subjects of the interrogative sentence (see Carrier Fig. 4: questions about the medical condition of a patient).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg to include the teachings of Stankiewicz to include the teachings of Carrier because it enables transforming content into human-useable form, facilitating the exchange of information between humans and data processing systems (see Carrier para. 0052).

As to claim 34, see the rejection of claim 27 above.

As to claim 41, see the rejection of claim 27 above.

Claims 28, 35, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg and Stankiewicz as applied to claims 23, 30, and 37 above, and further in view of Hoover et al. (U.S. Patent Application Publication No. 20150154174 A1, hereinafter referred to as Hoover).
As to claim 28, Lundberg as modified by Stankiewicz teaches wherein the presenting in the computer user interface the items in the selected document in the order comprises:
directing the reviewing user in the computer user interface to an item in the document not yet considered having a highest order of the items not yet considered (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage) to receive user modifications to content for the item (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications; and see Stankiewicz para. 0104: the systems saves document feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; and see Stankiewicz Fig. 12: “Update Document” button 314);
saving user modifications to the content for the item in the selected document (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications; and see Stankiewicz para. 0104: the systems saves document feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; and see Stankiewicz Fig. 12: “Update Document” button 314);
performing additional iterations of the directing the reviewing user to an item having a highest order of the items not yet considered (see Stankiewicz para. 0074: passages of medical documents are presented for review in a sorted order, and the sorting is based on an assigned risk level for each passage) and saving user modifications to the content for the item (see Lundberg para. 0114: interactions are captured between users and natural language interaction applications; and see Stankiewicz para. 0104: the systems saves document feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; and see Stankiewicz Fig. 12: “Update Document” button 314) 
Lundberg as modified by Stankiewicz does not appear to explicitly disclose receiving user selection to move to a next item in a document; and performing additional iterations of the directing a reviewing user to an item in response to receiving user selections to move to next items in the document.
However, Hoover teaches:
 receiving user selection to move to a next item in a document (see Hoover para. 0095 and Fig. 12: user clicks ‘next’ to advance to next portion of a document to be reviewed); and
performing additional iterations of the directing a reviewing user to an item in response to receiving user selections to move to next items in the document (see Hoover para. 0094 and Fig. 14: user clicks ‘next’ to advance to next portion of a document to be reviewed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg as modified by Stankiewicz to include the teachings of Hoover because it provides a user interface that resembles wizards that computer users are familiar with (see Hoover para. 0094).

As to claim 35, see the rejection of claim 28 above.

As to claim 42, see the rejection of claim 28 above.

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg and Stankiewicz as applied to claims 23 and 30 above, and further in view of Donneau-Golencer, Thierry D. (U.S. Patent No. 8,868,590 B1, hereinafter referred to as Donneau).
As to claim 29, Lundberg as modified by Stankiewicz teaches wherein the operations further comprise: determining a profile value for the reviewing user from user profile information for the reviewing user (Note: The claimed “profile value” is interpreted in light of the instant specification, which states the following: “one or more profile attribute values 308 of profiles of the user 302, such as role in an organization, position, personal identification information, etc.” See para. 0037 of the published specification. See Stankiewicz para. 0074: the system determines whether the reviewing user is a medical professional or a compliance officer), and 
determining the interaction information for the items in the selected document (see Stankiewicz para. 0104: the systems assigned risk level for each passage is based on previous feedback from physicians, such as commonly changed portions or repeated changes made to particular portions; Note: Stankiewicz’s “previous feedback from physicians” corresponds to the claimed “interaction information”).
Lundberg as modified by Stankiewicz does not appear to explicitly disclose determining interaction information also having a profile attribute value matching a determined profile value for a reviewing user.
However, Donneau teaches determining interaction information also having a profile attribute value matching a determined profile value for a reviewing user (see Donneau col. 10 L4-24: user-specific interactions are determined based on user profile information such as employment history/status; and see Donneau col. 15 L46-61: in an illustrative example, a user’s title changes from “VP, Europe Operations” to “VP, US Operations” and in response, the system limits the scope of searching to users who work in the United States).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lundberg as modified by Stankiewicz to include the teachings of Donneau because limiting the scope of a content search to a user’s current context avoids searching for unnecessary/irrelevant information (see see Donneau col. 10 L4-24).

As to claim 36, see the rejection of claim 29 above.

Allowable Subject Matter
Claims 24-25, 31-32, and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all double patenting rejections and rejections under 35 U.S.C. 112 are overcome.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to gathering information on user interactions with natural language processor (NLP) items to determine an order in which to present NLP items.
a.	Chandrasekaran et al.; “Method for Recommending Content to Ingest as Corpora Based on Interaction History in Natural Language Question and Answering Systems”; U.S. PGPub. No. 20160196490 A1.
Teaches processing user interactions to extract context information and generate content recommendations based on the interaction context (see abstract, para. 0002).
Teaches using Natural Language Processing (NLP) to analyze textual information (see para. 0022).
b.	Schabes et al.; “Spelling and grammar checking system”; U.S. Patent No. 6424983 B1.
Teaches a contextual ranking module that ranks words in a document based on context (see col. 10 L1-24).
c.	Isozaki et al.; “Information collection support apparatus, method of information collection support, computer readable medium, and computer data signal”; U.S. PGPub. No. 20070208684 A1.
Teaches a system that keeps track of user work applied to documents and utilizes the user’s work to determine a probability weight for identifying relevant content to present to the user (see para. 0006 and 0016-0017).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163